Citation Nr: 1748677	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an appendectomy scar.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Francisco J. Reyes, Attorney





ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran's appendectomy scar is small, linear, and painful; it is not shown to deep and nonlinear and an area of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in., and/or unstable.

2.  The Veteran's right foot disorder was not shown in service or for many years thereafter, and is not related to service.

3.  The Veteran's respiratory disorder was not shown in service or for many years thereafter, and is not related to service.  

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for an appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DC 7802 (2016).

2.  The criteria for entitlement to service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his right foot and respiratory disorders are related to active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, chloracne or other acneform diseases consistent with chloracne, porphyria cutanea tarda, multiple myeloma, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, prostate cancer.  38 C.F.R. § 3.309(e).  However, as is relevant here, service connection for the Veteran's respiratory and foot disorders are not warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims should be denied.

The Veteran's service treatment records indicate that the Veteran had a right big toe/foot sprain in July 1973.  However, no foot complaints or symptoms were noted after the initial injury.  While the records indicate that the Veteran had occasional respiratory complaints/sinusitis due to a cold, there were no documented signs, symptoms, or complaints related to a chronic respiratory disorder.  In fact, the Veteran's April 1974 VA examination and September 1974 separation examination does not report any complaints or a diagnosis related to a right foot and/or respiratory disorder.  

Moreover, the objective medical evidence does not reflect any signs, symptoms, or diagnosis of a right foot until March 2011, when he was found to have degenerative changes and Achilles tendinosis in his right foot.  Additionally, there was no evidence of a respiratory disorder in the medical records until approximately 2010, when he experienced dyspnea and fatigue and was subsequently diagnosed with idiopathic pulmonary fibrosis.  As such, a continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3) for right foot arthritis.   

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had right foot pain since twisting his ankle during service.  In this regard, while the Veteran is not competent to diagnose foot and respiratory disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict the Veteran's assertions that his symptoms have persisted since service.  Specifically, the May 2012 VA examination reflects that the Veteran only first experienced respiratory symptoms related to his current disorder in 2010.  Additionally, the Veteran did not have any reported symptoms of a right foot or respiratory disorder in his April 1974 VA examination and September 1974 separation examination.  Lastly, the Board also notes that the Veteran filed numerous claims for VA benefits many years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty. 

Specifically, in a March 2011 VA examination, the examiner opined that the Veteran's right foot disability was less likely than not related to active service given the lack of complaints, symptoms, and/or a diagnosis of a right foot disorder until many years after service.  Instead, based upon a comprehensive review of the Veteran's medical records and thorough physical examination, the examiner determined that the Veteran's foot disorder was due to the "natural aging process."  

The Board acknowledges the September 2011 opinions from the Veteran's private medical provider which indicate that the Veterans' right foot disorder was caused by his in-service ankle sprain.  However, the Board finds these opinions to be less probative as there is no indication that his medical provider reviewed the service records or current medical records, and/or performed a complete physical examination and work-up.

With respect to the Veteran's respiratory disorder, the May 2012 VA examination report reflected the tests and studies conducted, included a detailed review of the record, recited the medical history.  In specific regard to medical history, the following was noted: 

The veteran states that about two years ago (2010) he started suffering of shortness of breath and dyspnea. He visited a private physician who recommended  radiographies that initially suggested pneumonia, for which he was admitted to our institution. An extensive work up including a bronchoscopy(9/27/10) were performed, then he was diagnosed interstitial lung disease. After multiple pulmonary evaluations he is still with diagnosis of interstitial lung disease of
unknown etiology, but highly suspected to be secondary to an undiagnosed rheumatologic disease.

 he diagnosis was "idiopathic pulmonary fibrosis" reflecting interstitial lung disease and restrictive lung disease.  The examiner opined that the Veteran's current respiratory disorder is less likely as not caused by active duty service.  The rationale for this opinion was as follows:  

The claim file and the electronic medical records were extensively reviewed, and the veteran was interviewed. A statement by private pediatrician Dr. Nanette Ortiz was available and reviewed. Dr. Ortiz is not pneumologist, nor internal medicine physician, and is not the treating physician for this veteran. In Dr. Ortiz statement it is not mentioned if she reviewed the veteran's service records or current medical records, and does not mention to have performed a complete physical exam and work up. 

The Board also notes that while the Veteran's private physician indicated in a September 2011 opinion that he developed "sudden" asthma shortly after service due to his exposure to gunpowder, there is no evidence that the Veteran actually had a respiratory disorder, to include asthma until 2010.  Moreover, the Veteran's private physician was not a specialist in pulmonary disease, or even an internist.  Further, there is no indication that his private physician reviewed the service treatment/medical records, or conducted an examination and/or pulmonary testing.  As such, the Board finds the opinions of the private physician to be less probative and persuasive.   

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]any evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to report the presence of pain and respiratory symptoms, he is not competent to provide testimony regarding a diagnosis of and/or the etiology of his right foot and respiratory disorders as those conditions are not diagnosed by unique and readily identifiable features, given that they do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Ratings

The Veteran is seeking an increased rating for his service-connected appendectomy scar.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected appendectomy scar has been assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7802.  In order to warrant a rating in excess of 10 percent for a scar, the evidence must show that the scar is:
* Deep and nonlinear and an area or areas of at least 12 sq. in. (77 sq. cm) but less than 72 sq. in. (465 sq. cm) (20 percent under DC 7801);
* Three or four in number that are either unstable or painful (20 percent under DC 7804); or,
* One or two scars that are both unstable and painful (20 percent under DC 7804, Note (2)).
See 38 C.F.R. § 4.118.

After review of the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, in a March 2009 VA examination, the Veteran presented with a painful and itchy scar from an in-service appendectomy.  On examination, there was only one scar that measured .4 cm. by 13 cm. (5.2 sq. cm.).  While the scar was painful, it was documented as stable and superficial.  There was no evidence of underlying soft tissue damage, inflammation, or edema.  

The Veteran's medical treatment records do not reflect evidence of additional scars, a scar of a larger size, or instability that would warrant a higher rating.  As such, a rating in excess of 10 percent is not for application.  

The Board has also considered whether a higher rating is warranted under DC 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  However, the March 2009 VA examiner did not find any evidence of nerve or muscle damage.  Further, there is no evidence of other disabling effects that would warrant a higher and/or additional rating.  In fact, the VA examiner specifically determined that there were no limiting effects from the scar.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his scar is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as lower extremity pain, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his scar disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's appendectomy scar have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, such as pain, numbness, and interference with daily activities, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that he is unable to work because of his non-service connected respiratory condition.  However, given that the Veteran is only service-connected for an appendectomy scar, it will infer his TDIU claim is based upon this disability and/or part and parcel to his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).



Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted. 

As an initial matter, the Veteran does not meet the schedular rating criteria for any portion of the period on appeal as he is only service-connected for an appendectomy scar that is rated at 10 percent.  

Further, referral extra-schedular consideration is not for application because the Veteran's service-connected appendectomy scar does not prevent him from securing or following a substantially gainful occupation, nor has the Veteran asserted that he is unable to work due to his scar.  See 38 C.F.R. § 4.16(b).  Specifically, as discussed, the March 2011 VA examiner determined that the Veteran's scar does not cause any functional limitations with his daily activities and does not have any effect on his ability to obtain and retain substantially gainful employment.  

Additionally, the Board notes that the Veteran has several non-service connected disabilities, including a respiratory and psychiatric disorder, which significantly impacts his ability to work.  In fact, in November 2010 the Veteran specifically stated that he could no longer work as a result of his respiratory disorder.  Similarly, he stated at his March 2011 VA examination that he is unable to work because of his "end stage pulmonary disease."  Moreover, the Veteran's private physician in a September 2011 opinion indicated that the Veteran is unable to work due to his non-service connected disabilities.  As such, the Board is unable to consider the effects of his non-service connected disabilities in making its determination.  

In considering this appeal, consideration has been given to the statements from the Veteran that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

On the other hand, a number of medical professionals have provided the Board with their own assessments of the extent of his service-connected disabilities and the impact they have on his employability.  While some examiners have provided their opinions on his employability, the Board finds that the clinical evidence is also sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

Therefore, based on the clinical evidence shown here, TDIU is not warranted.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent rating for an appendectomy scar is denied.  

Service connection for a right foot disorder is denied.

Service connection for a respiratory disorder is denied.

Entitlement to TDIU is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


